Exhibit PANELTECH INTERNATIONAL, LLC AND SUBSIDIARY CONSOLIDATED FINANCIAL STATEMENTS For the Years Ended December 31, 2008 and 2007 PANELTECH INTERNATIONAL, LLC AND SUBSIDIARY CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 CONSOLIDATED FINANCIAL STATEMENTS Consolidated Balance Sheets 2-3 Consolidated Statements of Income 4 Consolidated Statements of Changes in Members’ Equity 5 Consolidated Statements of Cash Flows 6-7 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 8-20 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Members Paneltech International, LLC and Subsidiary We have audited the accompanying consolidated balance sheets of Paneltech International, LLC and Subsidiary (the “Company”) as of December 31, 2008 and 2007 and the related consolidated statements of income, changes in members’ equity and cash flows for the years then ended.These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Paneltech International, LLC and Subsidiary, as of December 31, 2008 and 2007, and the results of its operations and its cash flows for the years then ended in conformity with United States generally accepted accounting principles. /s/Marcum LLP New York, NY January 12, 2010 1 PANELTECH INTERNATIONAL, LLC AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS December 31, 2008 and 2007 ASSETS 2008 2007 CURRENT ASSETS Cash $ 3,914 $ 57,705 Accounts receivable, net 1,542,634 506,497 Inventories 2,277,592 1,786,068 Prepaid expenses and other current assets 46,705 97,284 Total Current Assets 3,870,845 2,447,554 PROPERTY AND EQUIPMENT, Net 2,277,323 1,962,476 OTHER ASSETS Deferred loan costs 35,313 18,467 Intangible assets, net 240,750 271,706 Total Other Assets 276,063 290,173 TOTAL ASSETS $ 6,424,231 $ 4,700,203 The accompanying notes are an integral part of these consolidated financial statements. 2 PANELTECH INTERNATIONAL, LLC AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS December 31, 2008 and 2007 LIABILITIES AND MEMBERS' EQUITY 2008 2007 CURRENT LIABILITIES Line of credit $ 1,359,188 $ 864,223 Accounts payable 927,881 688,205 Accrued expenses and other current liabilities 202,087 309,059 Current maturities of long-term debt 327,387 373,900 Capital lease obligations 15,455 13,382 Total Current Liabilities 2,831,998 2,248,769 OTHER LIABILITIES Long term debt, less current maturities 1,659,507 1,982,441 Capital lease obligations, less current portion 41,365 56,820 Total Other Liabilities 1,700,872 2,039,261 TOTAL LIABILITIES 4,532,870 4,288,030 COMMITMENTS AND CONTINGENCIES MEMBERS' EQUITY 1,891,361 412,173 TOTAL LIABILITIES AND MEMBERS' EQUITY $ 6,424,231 $ 4,700,203 The accompanying notes are an integral part of these consolidated financial statements. 3 PANELTECH INTERNATIONAL, LLC AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME For the Years Ended December 31, 2008 and 2007 2008 2007 NET SALES $ 17,405,486 $ 12,101,497 COST OF SALES 13,412,884 9,947,678 GROSS PROFIT 3,992,602 2,153,819 OPERATING EXPENSES 2,049,992 1,822,446 OPERATING INCOME 1,942,610 331,373 OTHER INCOME (EXPENSE) Interest expense (254,380 ) (311,586 ) NET INCOME $ 1,688,230 $ 19,787 The accompanying notes are an integral part of these consolidated financial statements. 4 PANELTECH INTERNATIONAL, LLC AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN MEMBERS' EQUITY For the Years Ended December 31, 2008 and 2007 2008 2007 MEMBERS' EQUITY - Beginning $ 412,173 $ 452,986 Net income 1,688,230 19,787 Distributions (209,042 ) (60,600 ) MEMBERS' EQUITY - Ending $ 1,891,361 $ 412,173 The accompanying notes are an integral part of these consolidated financial statements. 5 PANELTECH INTERNATIONAL, LLC AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS For the Years Ended December 31, 2008 and 2007 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 1,688,230 $ 19,787 Adjustments to reconcile net income to net cash cash provided by operating activities: Loss on disposal of property and equipment 11,690 4,981 Depreciation and amortization 382,445 391,480 Amortization expense 36,450 9,548 Bad debts (83,206 ) 86,292 Changes in operating assets and liabilities: Accounts receivable (952,931 ) 150,987 Inventories (491,524 ) (129,231 ) Prepaid expenses and other current assets 50,579 (23,093 ) Other assets (22,340 ) (5,192 ) Accounts payable 239,676 187,772 Accrued expenses and other current liabilities (106,972 ) 20,999 TOTAL ADJUSTMENTS (936,133 ) 694,543 NET CASH PROVIDED BY OPERATING ACTIVITIES 752,097 714,330 CASH FLOWS FROM INVESTING ACTIVITIES Purchases of property and equipment (710,304 ) (138,935 ) Proceeds from sale of property and equipment 1,322 Acquisition of intangible assets (270,000 ) NET CASH USED IN INVESTING ACTIVITIES $ (708,982 ) $ (408,935 ) The accompanying notes are an integral part of these consolidated financial statements. 6 PANELTECH INTERNATIONAL, LLC AND SUBSIDIARY STATEMENTS OF CASH FLOWS, Continued For the Years Ended December 31, 2008 and 2007 2008 2007 CASH FLOWS FROM FINANCING ACTIVITIES Net borrowings (repayments) under line of credit $ 494,965 $ (15,777 ) Principal repayment of notes payable (369,447 ) (169,652 ) Payments on capital lease obligations (13,382 ) (8,620 ) Distributions to shareholders (209,042 ) (60,600 ) NET CASH USED IN FINANCING ACTIVITIES (96,906 ) (254,649 ) NET (DECREASE) INCREASE IN CASH (53,791 ) 50,746 CASH - Beginning 57,705 6,959 CASH - Ending $ 3,914 $ 57,705 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Cash paid during the years for: Interest $ 256,532 $ 315,138 Taxes $ $ Non-cash investing and financing activities: Equipment financed $ $ 78,822 The accompanying notes are an integral part of these consolidated financial statements. 7 PANELTECH INTERNATIONAL, LLC AND SUBSIDIARY NOTES TO
